EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Saito on 20 August 2021.
The application has been amended as follows: 
-Cancel claims 1-10, 18 and 32-41
-Delete the word “UVC” in lines 4, line 6, at the end of line 8, line 9, and line 11 of claim 11 and replace with --far-UVC-- as previously used.
-Delete the word “UVC” at the start of line 2 of claim 12 and replace with --far-UVC-- as previously used.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Examiner found the Remarks received 29 July 2021 to be persuasive.  The apparatus of Dobrinsky is incapable of operating in the claimed manner wherein the visible indicia is in focus when the device is disposed at an optimal distance and not in focus when the device is not disposed at the optimal distance because the device focuses the UV light and not the visible light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774